Order entered August 18, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00432-CV

                     ANWAR KAZI, ET AL, Appellants

                                         V.

                     MOHAMMAD SOHAIL, Appellee

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-09713

                                   ORDER

      Before the Court is appellee’s August 17, 2021 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to September 20, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE